 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   CLAYTON L. ZAMUDIO,                                 Case No.: 19-CV-2277 W (BGS)
14                                      Plaintiff,
                                                         ORDER (1) DEFERRING RULING
15   v.                                                  ON PLAINTIFFS’ MOTION TO
                                                         REMAND AND (2) GRANTING EX
16   3M COMPANY, INC.,
                                                         PARTE APPLICATION TO STAY
17                                    Defendant.         CASE [DOC. 10]
18
19
20         On November 27, 2019, Defendant 3M Company, Inc., removed this case from the
21   Small Claims Court in the Superior Court of California, County of San Diego, Small
22   Claims division. (Notice of Removal [Doc. 1].) On December 2, 2019, Defendant filed a
23   Notice of Related Cases, which stated that this case “calls for determination of the same
24   or substantially related or similar questions of law and facts” as thousands of other cases

25   “involv[ing] the same produced Dual-ended Combat ArmsTM Earplugs.” (Notice of
     Related Cases [Doc. 4] 2:7–9.) Those related cases have been transferred to a multi-
26
     district litigation pending in the Northern District of Florida, MDL No. 2885, In re: 3M
27
     Combat Arms Earplug Products Liability Litigation. (Id. 2:9–12.)
28

                                                     1
                                                                                19-CV-2277 W (BGS)
 1         On December 26, 2019, this Court received a Conditional Transfer Order (“CTO”)
 2   from the Judicial Panel on Multidistrict Litigation (“JPMDL”) transferring this case to the
 3   Northern District of Florida. (See CTO [Doc. 6].) On or about December 31, 2019,
 4   Plaintiff filed a notice of opposition to the CTO. (See Stay of CTO [Doc. 9].) As a result,
 5   the JPMDL issued a stay of the CTO to allow for resolution of Plaintiff’s challenge to the
 6   transfer. (Id.)
 7         On January 2, 2020, Plaintiff filed a motion to remand this case to state court. (See
 8   Remand Mot. [Doc. 8].) On January 13, 2020, Defendant filed an opposition to the

 9   motion (Opp’n [Doc. 13]) and an ex parte application to stay this matter pending the
     JPMDL’s resolution of the CTO. (Ex Parte [Doc. 10].)
10
           “The general rule is for federal courts to defer ruling on pending motions to
11
     remand in MDL litigation until after the JPMDL has transferred the case to the MDL
12
     panel.” Jackson v. Johnson & Johnson, Inc., No. 01-2113 DA, 2001 WL 34048067, at *6
13
     (W.D.Tenn. April 3, 2001). Accordingly, until the transfer issue is resolved, this Court
14
     will defer ruling on Plaintiff’s motion to remand.
15
           With respect to Defendant’s ex parte application, district courts have the inherent
16
     power to stay proceedings. See Rivers v. Walt Disney Co., 980 F. Supp. 1358 (C.D. Cal.
17   1997). “This power to stay is ‘incidental to the power inherent in every court to control
18   the disposition of the causes on its docket with economy of time and effort for itself, for
19   counsel, and for litigants.’” Id. at 1360 (quoting Landis v. North American Co., 229 U.S.
20   248, 254 (1936)); see also Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863–
21   864 (9th Cir. 1979) (trial court may stay matter pending resolution of judicial
22   administrative, or arbitral proceedings) (citations omitted).
23         In deciding whether to stay an action, a district court “must weigh competing
24   interests and consider the effects of the stay on the Court’s docket, on counsel and on the

25   litigants.” Crown Central Petroleum Corp. v. Dep’t of Energy, 102 F.R.D. 95, 98–99 (D.

26   Md. 1984). Imposing a stay in this case will delay resolution of Plaintiff’s motion to
     remand, and it may delay the ultimate resolution of this case. However, it will also
27
     preserve judicial resources, and avoid the possibility of conflicting rulings. It will also
28

                                                   2
                                                                                  19-CV-2277 W (BGS)
 1   conserve the parties’ resources. By imposing a stay in this case, the parties may focus on
 2   the issue of transfer, and depending on the outcome of that issue, tailor their motion to
 3   remand, either to this Court or the transferee court.
 4         For these reasons, the Court GRANTS Defendant’s ex parte application [Doc. 10]
 5   and ORDERS this case STAYED pending a final determination from the JPMDL on the
 6   issue of transfer. Defendant shall immediately notify the Court when this issue has been
 7   resolved.
 8         IT IS SO ORDERED.

 9   Dated: January 24, 2020

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 19-CV-2277 W (BGS)
